Citation Nr: 1116076	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-44 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1945 to September 1945.  The appellant claims as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2009, a statement of the case was issued in August 2009, and a substantive appeal was received in November 2009.

The appellant had filed a notice of disagreement in June 2009 regarding the RO's May 2009 denial of special monthly pension based upon the need for regular aid and attendance of another person or at the housebound rate.  However, following the August 2009 statement of the case, she indicated in November 2009 that she was not continuing her appeal of that issue.  Accordingly, the Board finds that it is no longer on appeal.  


FINDINGS OF FACT

1.  The RO denied service connection the cause of the Veteran's death in January 1961.  The appellant did not appeal.

2.  Since the final January 1961 RO decision, evidence relating to an unestablished fact necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim has not been received.  



CONCLUSIONS OF LAW

1.  The January 1961 RO decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The criteria to reopen the claim for service connection for the cause of the Veteran's death based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, as in this case, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 19, 2009).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in January 2009.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice required by Hupp was provided in July 2009, as was the notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the evidence necessary to reopen the previously denied claim.  This was followed by subsequent adjudication in August 2009, curing the timing error.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

While the notification did not advise the appellant of the laws regarding effective date for any grant of service connection, as is required by Dingess, any such notice error was harmless, as service connection has been denied thus rendering moot any effective date determination.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the appellant in obtaining evidence; and afforded the appellant the opportunity to give testimony before the Board.  The appellant has insinuated in June 2009 that a VA medical opinion is necessary.  However, according to 38 C.F.R. § 3,159, a VA medical opinion is not necessary as the claim has not been reopened.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

The RO denied service connection for the cause of the Veteran's death in January 1961.  The appellant was notified of the decision and of her appellate rights by letter dated in January 1961.  She did not appeal.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The basis of the decision was that the causes of the Veteran's death were unrelated to service.

At the time of the January 1961 decision, the Veteran's death certificate indicated that he died from asphyxia due to massive hemoptysis due to far advanced active pulmonary tuberculosis.  There were no service treatment records showing any of the conditions responsible for the Veteran's death, and the Veteran's lungs and chest X-ray were normal on service discharge examination in February 1946.  The RO found in January 1961 that there was no evidence of treatment in service for any conditions, and that physical examination at discharge showed normal cardiovascular system and normal lungs, and that a chest X-ray was negative. 

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death", thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service- connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A.  § 1110; 38 C.F.R. § 3.303.  Pulmonary tuberculosis may be presumed to have been incurred in service if it is manifest to a degree of 10 percent within 3 years of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  

The evidence submitted since the final January 1961 RO decision is not sufficient to reopen the claim.  Copies of records previously submitted have been received, but they can not be considered to be new and material evidence, as the originals were previously considered.  

An October 1959 private medical record indicating that the Veteran had been admitted for the first time in October 1959, and stating that way back in 1944, he had had chest pain, difficulty breathing, and other symptoms is new, but not material, as it does not tend to relate the Veteran's death to service.  The Veteran was not serving for the United States in 1944.  The appellant has asserted in May 2009 that the Veteran entered service in November 1942.  However, his only United States service was from March to September 1945 as shown by his Arcen Form 632.  The National Personnel Records Center had indicated as late as November 2008 that the Veteran had no other credible United States service.  

An April 1960 private medical record showing diagnosis of asphyxia due to hemoptysis secondary to pulmonary tuberculosis, as well as diagnoses of asthma, bronchitis, and parasitism, is not material, as it does not tend to relate the causes of the Veteran's death to service.  

A July 2004 letter from a chief of a private hospital, indicating that the Veteran had been confined there from October 1959 to April 1960, is not material, as it does not tend to relate the causes of the Veteran's death to service.  

Medical treatise and other evidence submitted by the appellant, concerning Veterans of World War II and pulmonary tuberculosis in general, is not material, as it does not specify that the causes of the Veteran's death were at least as likely as not related to service.  Libertine v. Brown, 9 Vet. App.521 (1996). 

The appellant's June 2009 contentions that physical examinations and chest X-rays are of limited use in diagnosing pulmonary tuberculosis is not new and material evidence, as it does not tend to relate the cause of the Veteran's death to service.  

The appellant alleges in June 2009 that the absence of proof that pulmonary tuberculosis was related to service is not proof that it was not related to service.  She also indicates that for some conditions, the scientific evidence needed to connect them to service may be incomplete.  However, the appellant bears the burden of proof of service incurrence, presumptive or otherwise.  38 U.S.C.A. § 5107 (West 2002).

The evidence still does not show that the Veteran died due to a service-connected disability.  Since new and material evidence has not been received concerning the claim, the claim may not be reopened and remains denied.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  The benefit of the doubt doctrine is not applicable, as it does not apply in determining whether new and material evidence has been received.  Martinez v. Brown, 6 Vet. App. 462 (1994).  



ORDER

As new and material evidence has not been received, the application to reopen a claim for service connection for the cause of the Veteran's death is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


